 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 1 of 17 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


   DEREK ROTONDO, on behalf of himself and
   all others similarly situated,                          No. 1:19-cv-408

                                   Plaintiff,              District Judge
                                                           Magistrate Judge
            v.
                                                           CLASS ACTION COMPLAINT
   JPMORGAN CHASE Bank, N.A.,
                                                           DEMAND FOR JURY TRIAL
                                   Defendant.




       Plaintiff Derek Rotondo (“Plaintiff” or “Mr. Rotondo”) brings this class action on behalf

of himself and all others similarly situated against Defendant JPMorgan Chase Bank, N.A.

(“Defendant” or “Chase”). Plaintiff complains and alleges as follows:

                                         INTRODUCTION

       1.        Mr. Rotondo brings this action to challenge Chase’s policies and practice of

discriminating against birth fathers in the provision of paid parental leave.

       2.        During his employment with Chase, Mr. Rotondo and his wife have had two

children. After the birth of both of his children, Mr. Rotondo was eligible for and took paid

parental leave under Chase’s paid parental leave policy, but Chase limited the amount of paid

parental leave that Mr. Rotondo was eligible to take on the basis of his sex.

       3.        Until revising its procedures in December 2017, Chase presumptively treated

biological mothers as primary caregivers who are eligible for 16 weeks of paid parental leave

and presumptively treated fathers as non-primary caretakers who are eligible for 2 weeks of paid

parental leave. Chase’s policy previously afforded primary caregivers 12 weeks of paid parental
 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 2 of 17 PAGEID #: 2



leave while affording non-primary caregivers 1 week of paid parental leave. Beginning March 1,

2016, and retroactively for births occurring on or after December 8, 2015, Chase’s policy

afforded primary caregivers 16 weeks of paid parental leave and afforded non-primary caregivers

2 weeks of paid parental leave. Under both versions of the policy prior to December 2017, as

they were applied by Chase, fathers could only be treated as primary caregivers if they were able

to show that their spouse or domestic partner had returned to work or that they were the spouse

or domestic partner of a mother who was medically incapable of caring for the child. Birth

mothers did not need to make a similar showing.

       4.        Mr. Rotondo initiated this action to challenge Chase’s policy that discriminated

against male employees by affording birth fathers less parental leave than what Chase offered to

birth mothers.

       5.        By depriving fathers of paid parental leave benefits that are equal to what Chase

afforded to birth mothers, Chase’s policies and practices constituted sex discrimination in the

terms and conditions of employment. These policies and practices constituted a sex-based

classification and a sex-based stereotype that violates Title VII of the federal Civil Rights Act, 42

U.S.C. § 2000e-2(a)(1)-(2), and equivalent antidiscrimination laws in effect in numerous other

states. Chase’s policies replicated gender stereotypes about the caregiving roles of mothers and

fathers and prevented Mr. Rotondo and other birth fathers from taking paid parental leave that

was presumptively afforded to birth mothers unless they established that they were the primary

caregiver.

                                  JURISDICTION AND VENUE

       6.        This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 2000e-5(f)(3)

and 28 U.S.C. § 1331, because Plaintiff is asserting federal claims under Title VII of the Civil



                                                  2
 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 3 of 17 PAGEID #: 3



Rights Act. This Court has supplemental jurisdiction over Plaintiff’s state-law claims pursuant

to 28 U.S.C. § 1367.

        7.     This Court has personal jurisdiction over Defendant Chase, as the alleged

unlawful employment practice was allegedly committed in this District, and employment records

relevant to such employment practice are maintained and administered in this District.

        8.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and 42 U.S.C.

§ 2000e-5(f)(3) because Chase operates and does business here, maintains business records in

Ohio, and alleged unlawful employment practices were committed in this District.

                                             PARTIES

Plaintiff

        9.     Named Plaintiff Derek Rotondo is and was at all relevant times a resident of Ohio

and an employee of Defendant. He files this action on behalf of himself and others similarly

situated.

Defendant

        10.    Defendant is and was at all relevant times a financial services company with its

home office, as designated by its articles of association, in Ohio.

        11.    Chase employs over 250,000 employees and operates branches and offices

nationwide.

        12.    At all relevant times, Defendant was an employer within the meaning of Title VII,

the Ohio Fair Employment Practices Law, Ohio Rev. Code Ann. § 4112.02(A) (“FEPL”); the

New York State Human Rights Law, N.Y. Exec. § 296 et seq. (“NYSHRL”); the New York City

Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq. (“NYCHRL”); the California Fair

Employment and Housing Act, Cal. Gov. Code § 12940 et seq. (“FEHA”); the Washington State

                                                  3
 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 4 of 17 PAGEID #: 4



Law Against Discrimination, Rev. Code Wash. 49.60.010 et seq. (“WLAD”); the Alaska Human

Rights Law, Alaska Stat. § 18.80.010 et seq. (“AHRL”); the Kentucky Civil Rights Act, Ky.

Rev. Stat. § 334.010 et seq. (“KCRA”); the Maine Human Rights Act, Me. Rev. Stat. tit. 5, §

4572 (“MHRA”); the New Jersey Law Against Discrimination, N.J. Stat. Ann. 10:5-12

(“NJLAD”); the North Carolina Equal Employment Practices Act, N.C. Gen. Stat. § 143-422.1,

et. seq. (“NCEEPA”); the South Dakota Human Relations Act, S.D. Codified Laws § 20-13-1 et

seq. (“SDHRA”); the Vermont Fair Employment Practices Act, 21 Vt. Stat. Ann. § 495

(“VFEPA”); the West Virginia Human Rights Act, W. Va. Code § 5-11-1 et seq. (“WVHRA”);

the Arkansas Civil Rights Act, Ark. Code Ann. § 16-123-107 et seq. (“ACRA”); the Louisiana

Employment Discrimination Law, La. Rev. Stat. Ann. § 23.301 et seq. (“LEDL”); Michigan’s

Elliott Larsen Civil Rights Act, Mich. Comp. Laws Ann. § 37.2101 et seq. (“MELCRA”); the

Minnesota Human Rights Act, Minn. Stat. 363A et seq. (“MNHRA”); the Oregon Fair

Employment Practice Act, Or. Rev. Stat. 659A et seq. (“OFEPA”); the Tennessee Human Rights

Act, Tenn. Code Ann. § 4-21-101 et seq. (“THRA”); and the District of Columbia Human Rights

Act, 1. D.C. Code § 2-1401, et seq. (“DCHRA”).

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

       13.    Plaintiff filed a timely charge of Discrimination with the U.S. Equal Employment

Opportunity Commission (“EEOC”) on June 15, 2017.

       14.    Plaintiff received his Right to Sue letter on February 8, 2019.

                                 FACTUAL ALLEGATIONS

       15.    Mr. Rotondo began working for Chase in 2010. Since that time, he has worked

for Chase in Ohio. He has worked in several different positions during his time at Chase, and



                                                4
 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 5 of 17 PAGEID #: 5



currently works as an Associate and Investigator in Global Security and Investigations on the

National Vulnerable Adult Investigations team.

        16.     Mr. Rotondo’s first child was born in 2015. Chase’s parental leave policy in

effect at that time (“the pre-2016 Policy”) provided that employees who were non-primary

caregivers were eligible for 1 week of paid parental leave, while employees who were primary

caregivers were eligible for 12 weeks of paid parental leave.

        17.     Following the birth of his first child on May 2, 2015, Mr. Rotondo took one week

of paid parental leave pursuant to Chase’s pre-2016 Policy and one week of accrued paid time

off. Mr. Rotondo would have served as the primary caregiver and would have taken more than

one week of paid parental leave had he been eligible to do so under the pre-2016 Policy, but he

was not eligible to receive a greater amount of paid parental leave as a primary caregiver because

of the presumption in Chase’s policy that treated men differently from women.

        18.     Chase changed its parental leave policy in March 2016, retroactive to births

occurring on or after December 8, 2015. The revised policy (“the 2016 Policy”) allowed primary

caregivers of newly born or adopted children to receive up to 16 weeks of paid parental leave to

care for a child and allowed non-primary caregivers to receive up to 2 weeks of paid parental

leave to care for a child.

        19.     The 2016 Policy further specified that to change status from non-primary to

primary caregiver, an employee would have to demonstrate that the employee had become the

primary caregiver. To do so, Chase required that the employee’s spouse or domestic partner had

returned to work, or that the employee was the spouse or domestic partner of a mother who is

medically incapable of any care of the child.

        20.     In 2016, Mr. Rotondo’s wife became pregnant with their second child.



                                                 5
 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 6 of 17 PAGEID #: 6



       21.     On or about May 15, 2017, three weeks before the birth of his second child, Mr.

Rotondo contacted Chase’s “Ask Access HR” service by phone to request that he be allowed to

take 16 weeks of paid leave as a primary caregiver upon the birth of his second child. Ask

Access HR is a unit within Chase that answers questions related to some of Chase’s human

resources policies, including—at that time—Chase’s parental leave policy.

       22.     During Mr. Rotondo’s May 15 conversation with Access HR, a representative

stated that Chase’s policy that was in effect at the time—the 2016 Policy—provided up to 16

weeks of paid parental leave to primary caregivers to be taken consecutively immediately

following the birth or placement of a child, but provided 2 weeks of paid parental leave to non-

primary caregivers. But the AccessHR representative further informed Mr. Rotondo that Chase

presumptively considers mothers to be primary caregivers, and that he could qualify as the

primary caregiver if: (1) he showed that his wife had returned to work before the expiration of 16

weeks, or (2) he submitted documentation showing that his wife was “medically incapable” of

providing any care for their child.

       23.     That same day, May 15, 2017, following Mr. Rotondo’s conversation with Access

HR, Mr. Rotondo contacted Access HR in writing via a web portal to confirm that the

information he had received over the phone was correct. Later that day, he received a response

from an Access HR representative stating that “As per our policy Birth Mothers are what we

consider as the Primary Caregivers [sic],” and confirming that per Chase’s policy, a father may

be considered the primary caregiver if (1) his spouse or domestic partner who is the primary

caregiver returns to work prior to using all 16 weeks, in which case the father could utilize the

remaining balance of the 16 weeks; or (2) the mother is “medically incapable of any care of the




                                                 6
 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 7 of 17 PAGEID #: 7



child,” in which case the father must provide documentation from his spouse or domestic

partner’s physician of that incapacity.

       24.     From these conversations, Mr. Rotondo understood that under Chase’s 2016

Policy, if he were a birth mother, he would be presumptively eligible to receive 16 weeks of paid

parental leave as a primary caregiver, regardless of whether his spouse had returned to work or

was medically capable of providing any care for their child, but that as a birth father, he was

presumptively limited to two weeks of paid parental leave immediately following his child’s

birth, unless he could make an additional showing that he fell under one of the two delineated

exceptions to the default primary caregiver rule.

       25.     On June 6, 2017, Mr. Rotondo’s wife gave birth to their second child, another

boy. His wife experienced a normal delivery without any complications and recovered well from

childbirth.

       26.     In 2017, after the birth of his second child, Mr. Rotondo did not qualify as a

primary caregiver under the first exception to Chase’s 2016 Policy, because his wife, as a

teacher, has the summer off and therefore Mr. Rotondo could not demonstrate that his wife had

returned to work. If Mr. Rotondo had been the child’s birth mother, he presumptively would

have been able to receive the full 16 weeks of paid parental leave as a primary caregiver,

regardless of whether or not his spouse was working during the 16-week parental leave period.

       27.     Mr. Rotondo did not qualify for the second exception as a primary caregiver

under Chase’s 2016 Policy, because his wife had no medical limitations on her ability to provide

“any care” for their child.

       28.     In June 2017, Mr. Rotondo was initially only approved to take paid parental leave

for two weeks following the birth of his second child.



                                                    7
 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 8 of 17 PAGEID #: 8



       29.     On June 15, 2017, Plaintiff timely filed a Charge of Discrimination with the

EEOC challenging Chase’s policy and practice of denying primary caregiver leave to fathers and

alleging class-wide discrimination on the basis of sex and sex stereotypes on behalf of himself

and a class of other similarly situated male employees.

       30.     Upon information and belief, Chase’s practice of treating birth mothers as the

presumptive primary caregiver prevented, discouraged, and deterred Mr. Rotondo and other birth

fathers employed by Chase from seeking to apply to be primary caregivers, from being approved

as primary caregivers, and from receiving the full amount of paid parental leave for which they

would otherwise have been eligible had they been eligible birth mothers.

       31.     In addition, upon information and belief, Chase engaged in a pattern or practice of

implementing the pre-2016 and 2016 Policies in which Chase’s staff and third-party agents

informed birth fathers like Mr. Rotondo that birth fathers could not qualify as primary caregivers

because mothers were presumptively considered primary caregivers, because men could not

qualify as primary caregivers, and/or because certain birth fathers did not meet any of the

exceptions that would permit them to be primary caregivers.

       32.     Upon information and belief, many birth fathers were prevented, discouraged, and

deterred from applying to be primary caregivers or were outright denied the opportunity to be

primary caregivers under Chase’s paid parental leave program, due to Chase’s pre-2016 and

2016 Policies and due to Chase’s pattern or practice in implementing its parental leave policies.

       33.     Chase has discriminated against Mr. Rotondo and other birth fathers employed by

Chase pursuant to a company-wide policy, pattern, or practice that discriminates against men and

that causes them to receive employee benefits that are inferior to those provided to birth mothers.

Chase ’s 2016 Policy treated birth mothers as presumptive primary caregivers, eligible for 16



                                                 8
 Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 9 of 17 PAGEID #: 9



weeks of paid parental leave, without regard to whether their domestic partner or spouse was

working or able to provide care for the child, while it treated birth fathers as presumptively non-

primary caregivers, eligible for 2 weeks of paid parental leave, and requiring birth fathers to

demonstrate that their spouses or domestic partners had returned to work or that the mothers of

their children were medically incapable of any care of the children if they wished to qualify as

primary caregivers.

       34.     In December 2017, Chase changed its policy to eliminate gender-specific

language, and to make clear that fathers as well as mothers were eligible to be designated as

primary caregivers.

                                    CLASS ALLEGATIONS

       35.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of a Plaintiff Class of male employees of Chase nationwide

who were denied primary caregiver status or deterred by Chase from seeking primary caregiver

leave following the birth of a child under Chase’s paid parental leave policy. Plaintiff will seek

to certify the Plaintiff Class pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

Procedure.

Rule 23(a)

       36.     Plaintiff Class Definition. Plaintiff brings each claim set forth herein pursuant to

Federal Rules of Civil Procedure 23(a) and (b)(3) on behalf of the following persons:

       All male employees of Chase nationwide who took the maximum amount of non-primary

       caregiver leave available under Chase’s policy in effect at the time for the birth of one or

       more child (either one week or two weeks depending on the time period, would have

       otherwise qualified for paid parental leave, but did not take primary leave, and whose

                                                  9
Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 10 of 17 PAGEID #: 10



       request for non-primary or primary parental leave or leave was within the applicable

       statute of limitations period(s) for the federal and state claims raised herein.

       37.     The Plaintiff seeks class certification for purposes of the prosecution of all state

and federal claims alleged herein. The limitations period for each federal or state law claim is

the full statute of limitations period for each such claim.

       38.     Numerosity. The Plaintiff Class is so numerous that joinder of all members is

impracticable. Chase employs hundreds of thousands of individuals in dozens of states across the

United States. Upon information and belief, thousands of birth fathers employed by Chase were

eligible to seek paid parental leave as a primary caregiver under Chase’s pre-2016 and 2016

Policies if they intended to serve as the primary caregiver of their child, and many of these

individuals were disqualified or deterred from seeking or taking paid parental leave as primary

caregivers under Chase’s policies and practices.

       39.     Commonality. There are numerous questions of law or fact that are common to

the Class Members. Upon information and belief, proposed Plaintiff Class Members were

subjected to and injured by the same policies and practices under which birth fathers were denied

access to paid parental leave equal to that afforded to birth mothers.

       40.     Plaintiff and Plaintiff Class Members experienced the same type of harm due to

Chase’s policies and practices, because Chase presumptively treated them as non-primary

caregivers eligible for substantially fewer weeks of parental leave than birth mothers, while

presumptively treating birth mothers as primary caregivers.

       41.     The questions of law or fact that are common to Class Members include:

               (a) Whether the 2016 Policy and the pre-2016 Policy violated Title VII, the Ohio

                   Fair Employment Practices Law, and other state anti-discrimination laws by



                                                  10
Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 11 of 17 PAGEID #: 11



                   denying birth fathers eligibility for paid parental leave as primary caregivers,

                   unless they could demonstrate that they were a spouse or domestic partner of a

                   mother who had returned to work or who was medically incapable of any care

                   of the child, while birth mothers were presumptively treated as eligible

                   primary caregiver leave without being required to make any such showing;

               (b) Whether the pre-2016 Policy violated the Ohio Fair Employment Practices

                   Law, and other state anti-discrimination laws by limiting birth fathers to one

                   week of paid parental leave while affording birth mothers access to a

                   substantially greater number of weeks of paid maternity leave;

               (c) Whether and what types of injunctive and/or declaratory relief should be

                   ordered with respect to Chase’s policies and practices;

               (d) Whether and what types and amounts of damages should be awarded to

                   Plaintiff and members of the proposed Plaintiff Class.

       42.     Typicality. The claims of Plaintiff are typical of the claims of the Plaintiff Class

he seeks to represent. The claims of Plaintiff arise from the same policies and practices and rely

upon the same legal theories and factual allegations that the challenged policies and practices

violate Title VII, the Ohio Fair Employment Practices Law and the equivalent state

antidiscrimination statutes of other states in which Chase does business.

       43.     Adequacy. Plaintiff will adequately represent the members of the Class, does not

have any conflicts with the other Class Members, and is represented by experienced counsel who

have substantial experience in civil rights and employment discrimination and class action

litigation, and who will vigorously prosecute the action on behalf of the Class. Plaintiff




                                                11
Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 12 of 17 PAGEID #: 12



understands his obligations as a class representative, has already undertaken steps to fulfil them,

and is prepared to continue to fulfill his duties as a class representative in this action.

Rule 23(b)(3)

        44.     This action is also properly maintainable as a class action under Rule 23(b)(3) of

the Federal Rules of Civil Procedure.

        45.     The questions of law and fact common to the members of the Plaintiff Class

predominate over questions affecting individual Class Members, and a class action is superior to

other available methods for the fair and efficient resolution of this controversy.

        46.     By resolving the common issues described above in a single class proceeding,

each member of the proposed Plaintiff Class will receive a determination of whether Chase’s

policies and practices violated Title VII and various state anti-discrimination laws in the same

uniform manner.

        47.     Members of the Class do not have a significant interest in individually controlling

the prosecution of separate actions. The Class Members’ potential damages are modest

compared to the expense and burden of prosecuting a complex action like this.

        48.     Other than this action, no litigation concerning sex discrimination in the provision

of paid parental leave has been commenced by any member of the Plaintiff Class against Chase.

        49.     Prosecuting this case as a single class action will ensure that there are not

inconsistent judgments and that a single injunction and rule will apply to all employees of Chase

nationwide, no matter where they reside.

        50.     Concentration of the litigation in this forum is desirable, as this action challenges

company-wide policies and practices, and it will benefit the Plaintiff Class Members to have all

of their claims and defenses adjudicated in a single proceeding.



                                                   12
Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 13 of 17 PAGEID #: 13



                                             COUNT I

             Violation of Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e et seq.
       51.      Plaintiff hereby re-alleges and incorporates by reference, as if fully set forth

herein, each and every allegation of this Complaint.

       52.      Title VII makes it “an unlawful employment practice for an employer . . . to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a). This

provision prohibits intentional discrimination based on sex, including sex-based classifications

and sex-based stereotypes, in the provision of employee benefits such as paid parental leave.

       53.      Chase’s pre-2016 and 2016 Policies treated mothers as presumptively eligible for

primary caregiver leave, while treating fathers as presumptively ineligible for primary caregiver

leave. They therefore imposed a sex-based classification that treated birth fathers in a manner

that, but for their sex, would be different had they been birth mothers.

       54.      The pre-2016 and 2016 Policies also rely upon and enforce a sex-based stereotype

that women are or should be caretakers of children, and that women do or should remain at home

to care for a child following the child’s birth, while men are not or should not be caretakers and

instead men do or should return to work shortly after the birth of a child.

       55.      By instituting and operating these discriminatory policies and practices, Chase has

intentionally treated male and female employees differently with respect to the compensation,

terms, conditions, and privileges of employment, in violation of Title VII of the Civil Rights Act

of 1964. 42 U.S.C. § 2000e-2(a).

       56.      As a result of Defendant’s unlawful sex discrimination, Plaintiff and members of

the proposed Class have suffered significant harm, including the loss of the paid time off,

emotional pain and suffering, and other nonpecuniary losses.

                                                  13
Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 14 of 17 PAGEID #: 14



                                             COUNT II

  (Violation of State Laws of OH, NY, CA, WA, AK, KY, ME, NJ, NC, SD, VT, WV, AR,
                              LA, MI, MN, OR, TN, and DC)
       57.     Plaintiff hereby re-alleges and incorporates by reference, as if fully set forth

herein, each and every allegation of this Complaint.

       58.     Like Title VII, the laws of New York, Ohio, California, Alaska, Kentucky, Maine,

New Jersey, North Carolina, South Dakota, Vermont, West Virginia, Arkansas, Louisiana,

Michigan, Minnesota, Oregon, Tennessee, and the District of Columbia prohibit discriminating

against employees on the basis of sex with respect to compensation, terms, conditions, or

privileges of employment and/or make actionable the violation of such state laws. See FEPL,

Ohio Rev. Code Ann. § 4112.02(A); the NYSHRL, N.Y. Exec. § 296 et seq.; the NYCHRL,

N.Y.C. Admin. Code § 8-101 et seq.; the FEHA, Cal. Gov. Code § 12940 et seq.; the California

Unfair Competition Law, Cal. Bus. & Prof. Code § 17200; the WLAD, Rev. Code Wash.

49.60.010 et seq.; the AHRL, Alaska Stat. § 18.80.010 et seq.; the KCRA, Ky. Rev. Stat. §

334.010 et seq.; the MHRA, Me. Rev. Stat. tit. 5, § 4572; the NJLAD, N.J. Stat. Ann. 10:5-12;

the NCEEPA, N.C. Gen. Stat. § 143-422.1, et. seq.; the SDHRA, S.D. Codified Laws § 20-13-1

et seq.; the VFEPA, 21 Vt. Stat. Ann. § 495; the WVHRA, W. Va. Code § 5-11-1 et seq.; the

ACRA, Ark. Code Ann. § 16-123-107 et seq.; the LEDL, La. Rev. Stat. Ann. § 23.301 et seq.;

the MELCRA, Mich. Comp. Laws Ann. § 37.2101 et seq.; the MNHRA, Minn. Stat. 363A et

seq.; the OFEPA, Or. Rev. Stat. 659A et seq.; the THRA, Tenn. Code Ann. § 4-21-101 et seq.;

and the DCHRA, 1. D.C. Code § 2-1401, et seq. Each of these state laws and the DCHRA

provides a greater amount of time for employees to file a charge or a legal action than Title VII

does, including in the context of the claims in this action.




                                                 14
Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 15 of 17 PAGEID #: 15



       59.     Chase’s pre-2016 and 2016 Policies treated mothers as presumptively eligible for

primary caregiver leave, while treating fathers as presumptively ineligible for primary caregiver

leave. They therefore imposed a sex-based classification that treated birth fathers in a manner

that, but for their sex, would be different had they been birth mothers.

       60.     The pre-2016 and 2016 Policies also rely upon and enforce a sex-based stereotype

that women are or should be caretakers of children, and that women do or should remain at home

to care for a child following the child’s birth, while men are not or should not be caretakers and

instead men do or should return to work shortly after the birth of a child.

       61.     By instituting and operating these discriminatory policies and practices, Chase has

intentionally treated male and female employees differently with respect to the compensation,

terms, conditions, and privileges of employment, in violation of the District of Columbia and

state laws set forth above.

       62.     As a result of Defendant’s unlawful sex discrimination, Plaintiff and members of

the proposed Class have suffered significant harm, including the loss of the paid time off,

emotional pain and suffering, and other nonpecuniary losses.

                                    PRAYER FOR RELIEF

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant the

following relief:

       A.      Declaratory relief, including but not limited to a declaration that Chase’s 2016

               and pre-2016 Policies violated Title VII and other equivalent anti-discrimination

               laws of the numerous states identified above;

       B.      Injunctive relief, including but not limited to an order that Chase preserve a

               gender-neutral paid parental leave policy, with the 2017 Policy serving as a floor

                                                 15
Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 16 of 17 PAGEID #: 16



            unless a more generous policy is adopted; and that Chase provide training on the

            2017 Policy to all managers, human resources personnel, and any third-party

            contractors employed by Chase to implement Chase’s employee benefits policies

            to ensure that they are implemented in a gender-neutral manner.

     C.     Monetary relief, including compensation for the value of any lost paid parental

            leave suffered by Plaintiff and the Class Members, and compensatory and

            consequential damages, including for emotional distress;

     D.     Attorneys’ fees and costs to the extent allowable by law;

     E.     Such other relief as the Court deems just and proper.

                                     JURY DEMAND

     Plaintiff demands a jury on all matters alleged herein.

Dated: May 30, 2019                             Respectfully submitted,

                                                /s/ Freda Levenson
                                                Freda Levenson (0045916)
                                                Trial Attorney
                                                AMERICAN CIVIL LIBERTIES UNION
                                                OF OHIO FOUNDATION
                                                4506 Chester Avenue
                                                Cleveland, OH 44103
                                                Telephone: (614) 586-1958
                                                flevenson@acluohio.org

                                                Peter Romer-Friedman (pro hac vice
                                                forthcoming)
                                                Pooja Shethji (pro hac vice forthcoming)*
                                                OUTTEN & GOLDEN LLP
                                                601 Massachusetts Ave NW
                                                Suite 200W
                                                Washington, DC 20001
                                                Telephone: (202) 770-7886
                                                prf@outtengolden.com
                                                pshethji@outtengolden.com


                                              16
Case: 2:19-cv-02328-GCS-CMV Doc #: 1 Filed: 05/30/19 Page: 17 of 17 PAGEID #: 17



                                        Deirdre Aaron (pro hac vice forthcoming)
                                        OUTTEN & GOLDEN LLP
                                        685 Third Avenue, 25th Floor
                                        New York, NY 10017
                                        Telephone: (212) 245-1000
                                        daaron@outtengolden.com

                                        Galen Sherwin (pro hac vice forthcoming)
                                        AMERICAN CIVIL LIBERTIES UNION
                                        WOMEN’S RIGHTS PROJECT
                                        125 Broad Street, 18th Floor
                                        New York, NY 10004
                                        Telephone: (212) 549-2644
                                        gsherwin@aclu.org

                                        * Admitted in New York; not yet a member of
                                        the D.C. Bar; supervised by a member of the
                                        D.C. Bar.

                                        Attorneys for Plaintiff and the Putative Class




                                      17
